Citation Nr: 1440926	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1978 to March 1982, and from November 1990 to July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  As set forth above, the appellant's claim is in the jurisdiction of the RO in Indianapolis, Indiana.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, and PTSD.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied service connection for a left knee disability and PTSD.  Although the appellant was duly notified of the RO's decision and his appellate rights in a December 1993 letter, he did not appeal nor was new and material evidence received within the applicable time period.

2.  In April 2008, the appellant requested reopening of his claims of entitlement to service connection for a left knee disability and PTSD.

3.  Evidence received since the final December 1993 rating decision denying service connection for a left knee disability and PTSD relates to unestablished facts necessary to substantiate the claims and, presuming its credibility, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying service connection for a left knee disability and PTSD is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1993).

2.  New and material evidence has been received to warrant reopening of the claims of service connection for a left knee disability and PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.



Background

In pertinent part, service treatment records corresponding to the appellant's first period of active duty show show that at his March 1978 military enlistment medical examination, he reported a history of a left patellar dislocation in October 1977.  The examiner determined that the appellant had no sequelae from this injury.  No other pertinent complaints or abnormalities were noted.  The appellant's lower extremities were normal on clinical evaluation.  

In-service treatment records show that in June 1978, the appellant sought treatment for left pain which he indicated had been present since a car accident in 1976.  Moderate crepitus of both knees was noted.  There was no effusion, laxity, heat, discoloration, or loss of motion.  The appellant was prescribed quadriceps exercises.  

Later that month, the appellant sought treatment for left knee pain following a fall.  The assessment was possible fracture of the tibial plateau.  X-ray studies were normal and he was diagnosed as having chondromalacia.  In July 1978, the appellant was issued an ace bandage to use as a left knee brace.  

In April 1979, the appellant complained of intermittent knee pain associated with running and walking.  His pain was felt to be secondary to a traumatic dislocation of the left patella one and one half years prior.  He was given quadriceps exercises.  

In October 1979, the appellant again sought treatment for left knee pain which he indicated had been present for the past week since he stepped into a hole while running.  The assessment was chondromalacia.  

In October 1979, the appellant was seen in connection with his complaints of sore and stiff knees.  He reported a history of a car accident in which his knee got caught up in a door handle.  The assessment was sore knees.  In November 1979, the appellant was evaluated for bilateral knee pain.  The assessment was examination consistent with bilateral chondromalacia patella.  In January 1980, the appellant sought treatment for bilateral knee pain.  He was again noted to have bilateral chondromalacia.  

At the appellant's February 1982 military separation medical examination, his lower extremities were examined and noted to be normal.  

Service treatment and personnel records corresponding to the appellant's second period of active duty show that he served in the Southwest Asia Theater of Operations, Saudi Arabia, from December 1990 to June 1991.  In June 1991, he participated in a Southwest Asia Demobilization/Redeployment Medical Evaluation at which he reported that he had sustained a knee injury while in the Southwest Asia region.  He also reported that he had had nightmares and trouble sleeping.  At his June 1991 military separation medical examination, his lower extremities were examined and determined to be normal.  Psychiatric evaluation was deferred.  

In October 1992, the appellant submitted claims of entitlement to service connection for multiple disabilities, including a left knee disability and PTSD.  

In support of the appellant's claim, the RO obtained VA clinical records dated from August 1990 to February 1993.  In pertinent part, these records show that the appellant received treatment during this period for PTSD, as well as left knee pain, which he indicated became worse in damp weather.  

In connection with his claim, the appellant was afforded a VA PTSD examination in September 1993.  He reported that during his first period of service, he hurt his left knee in basic training but otherwise had had no problems.  The appellant reported that he then served for ten years in the Army Reserve before being activated during Operation Desert Storm and sent to Saudi Arabia.  The appellant recalled that during his tour of duty in the Southwest Asia Theater of Operations, a SCUD missile once hit 500 to 600 yards from his location.  He remembered additional incidents involving SCUD missiles but provided no details.  The appellant also recalled being in charge of a convoy that went to Kuwait airport where he saw dead people and smelled burned flesh.  He indicated that he became afraid, had difficulty getting to sleep, and experienced nightmares.  He started drinking in order to sleep.  In November 1991, he was involved in a car accident after drinking heavily.  He began alcohol treatment after the accident and had been sober since that time.  The appellant indicated that during his alcohol treatment, he was advised that he exhibited PTSD symptoms and was referred for evaluation.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having PTSD and alcohol dependence, currently in remission.  

The appellant was afforded a VA joints examination in September 1993.  The examiner indicated that the appellant's left knee appeared perfectly normal, with no subluxation or instability.  There was no crepitation and the ligaments appeared intact.  X-ray studies were normal.  The diagnosis was normal left knee to physical examination.  

In a December 1993 rating decision, the RO denied service connection for a left knee disability, finding no evidence of a current disability.  The RO also denied service connection for PTSD, finding that although the appellant had been diagnosed as having PTSD, the evidence did not show that he had served in combat or had been exposed to a stressor of sufficient gravity to evoke PTSD.  

Subsequent clinical records corresponding to the appellant's service in the Army Reserve show that during an October 1996 quadrennial examination, he reported pain and swelling in his knees, giving way in his left knee, frequent problems with insomnia, and trouble sleeping for the past five years.  

In April 2008, the appellant submitted a request to reopen his previously denied claims of entitlement to service connection for a left knee disability and PTSD.

In support of the appellant's claim, the RO obtained VA clinical records dated from March to June 2008 showing treatment for multiple conditions, including left knee pain and PTSD.  In April 2008, it was noted that the appellant had a history of left knee surgeries in 1999 and 2004.  In May 2008, X-ray studies of the appellant's left knee showed narrowing of the patellofemoral joint.  The appellant was given a left knee brace and physical therapy.  

The appellant underwent a VA mental disorders examination in July 2008.  The appellant recalled that during his tour of duty in Saudi Arabia, he had been driving some officers to an area that had just been hit by the enemy and he observed a lot of dead bodies.  He described it as a traumatic scene.  The appellant also recalled an incident in which his convoy had been fired upon and had to fire back.  He indicated that he had nightmares of those incidents as well as intrusive thoughts.  The examiner noted that the appellant was avoidant and hypervigilant, as well as anxious, depressed, and irritable.  After examining the appellant, the examiner diagnosed him as having anxiety disorder, not otherwise specified.  He indicated that the appellant also exhibited PTSD symptoms as a result of his war stress, but that his symptoms were not sufficient for a diagnosis of PTSD.  

At a VA general medical examination in August 2008, the appellant reported that he had injured his left knee in basic training in July 1978 and reinjured it knee in 1991 during the Gulf War.  The examiner noted that the appellant had a history of left knee surgeries in 1999 and 2004.  The examiner observed that X-ray studies performed in May 2008 had revealed slight narrowing of the medial compartment of the left knee and patellofemoral joint.  He also noted that the appellant had been using a cane for his left knee disability for several years.  The diagnoses included mild degenerative joint disease of the left knee and PTSD.  

Additional VA clinical records dated from April to November 2009 show that the appellant continued to receive treatment for multiple medical conditions, including PTSD.  

Records from the Social Security Administration show that in December 2008, an Administrative Law Judge from that agency denied the appellant's application for disability benefits, finding that he was not disabled.  Records cited by the ALJ in his decision include a May 2001 MRI study of the left knee showing a tear of the meniscus.  



Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as these, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In addition to the criteria set forth above, service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2013); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that a Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was not a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 - 39,852 (effective July 13, 2010) (codified as amended at 38 C.F.R. § 3.304(f)(3)).

The amended version of 38 C.F.R. § 3.304(f)(3) essentially eliminated the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) now provides:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2014).

Here, the Board notes that although VA's PTSD regulations have been amended since the final December 1993 rating decision denying the appellant's original claim of service connection for PTSD, given the nature of these amendments, they are not dispositive to the determination of whether new and material evidence sufficient to reopen the claim has been received.  See Patton v. West, 12 Vet. App. 272, 278 (1999) ("However, the U.S. Court of Appeals for the Federal Circuit ... has held that a regulatory change in an evidentiary burden constitutes neither new and material evidence to reopen a claim nor an intervening change in law to create a new basis for entitlement.") (citing Routen v. West, 142 F.3d 1434, 1440, 1442 (Fed. Cir. 1998)); Anglin v. West, 11 Vet. App. 361, 367-68 (1998) (holding that new Manual M21-1, Part III, ¶ 5.14c regulatory provisions would not provide a basis to reopen or remand a previously and finally disallowed PTSD claim).  See generally Ervin v. Shinseki, 24 Vet. App. 318 (2011) (discussing retroactive reach of amended § 3.304(f)(3) in the context of a claim that had not been finally decided); 75 Fed. Reg. 39,843, 39,851 (July 13, 2010) (noting the Secretary's position:  "The change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities.").  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Left knee disability

As set forth above, in a December 1993 rating decision, the RO denied the appellant's original claim of service connection for a left knee disability, finding that the record did not establish the existence of a current disability.  Although he was duly notified of the RO's decision and his appellate rights, the appellant did not appeal, nor was new and material evidence received, within the applicable time period.  The appellant does not contend otherwise.  Thus, the December 1993 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1993).

In this appeal, the appellant seeks to reopen his claim of service connection for a left knee disability.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the final December 1993 rating decision denying service connection for a left disability.  As described in detail above, the additional evidence received includes clinical records documenting continued complaints of left knee symptoms, including pain and giving way, as well as diagnoses of objective left knee pathology, including X-ray findings of degenerative joint disease.  Additionally, these clinical records note a history of two knee surgeries, apparently for a torn meniscus.  

As noted, the appellant's claim of service connection for a left knee disability was previously denied on the basis that a current left knee disability was not shown.  The records described above now provide clear evidence of a current left knee disability, an element previously lacking.  Moreover, considering the record in its entirety, including the appellant's statements and service treatment records documenting in-service left knee injuries, the Board finds that the additional evidence received since the final rating decision in December 1993 raises a reasonable possibility of substantiating the claim.  Thus, it is new and material evidence sufficient to reopen the claim of service connection for a left knee disability.  38 C.F.R. § 3.156(a).

Although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

PTSD

As described in more detail above, in a December 1993 rating decision, the RO denied the appellant's original claim of service connection PTSD, finding that although he had been diagnosed as having PTSD, the evidence did not show that he had served in combat or had been exposed to a stressor of sufficient gravity to evoke PTSD.  Although the appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal, nor was new and material evidence received, within the applicable time period.  He has not contended otherwise.  Thus, the December 1993 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1993).

In this appeal, the appellant seeks to reopen his claim of service connection for PTSD.  Given the applicable legal criteria, the Board has therefore carefully reviewed the entire record, with particular attention to the additional evidence received since the December 1993 rating decision denying service connection for PTSD.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156.

As described in detail above, the additional evidence received includes VA clinical records as well as a VA mental disorders examination delineating the appellant's reported in-service stressors, including a report of his convoy being fired upon and having to return fire in the Southwest Asia theater of operations during the Gulf War.  The additional clinical records also contain notations of PTSD and PTSD symptoms casually related to the appellant's in-service stressors.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The appellant's claim of service connection for PTSD was previously denied on the basis that the record did not show that he had served in combat or that his claimed stressors were of sufficient gravity to produce PTSD.  The appellant's statements regarding stressful events he experienced in the Southwest Asia theater of operations, made in the context of psychiatric examination and treatment, now provide additional details pertaining to the alleged existence of an in-service stressor, an element which was previously lacking.  The clinical evidence relating the appellant's current PTSD and PTSD symptoms to his in-service stressors raises a reasonable possibility of substantiating the claim.

The Board therefore finds that the additional evidence received is new and material evidence sufficient to reopen the previously denied claim for service connection for PTSD.  Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  

Although the evidence discussed above is adequate for the limited purposes of reopening the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a left knee disability is granted.

New and material evidence having been received, the application to reopen the claim of service connection for PTSD is granted.


REMAND

For multiple reasons, this matter is not yet ready for appellate review.

In July 2008, the appellant submitted a completed VA Form 21-22, stating that he had received treatment for his claimed knee, ankle, and PTSD disabilities at the Lexington Federal Medical Center during his period of incarceration there from August 1999 to July 2004.  The record available to the Board contains no indication that the RO made any effort to obtain these relevant records.  

The appellant also reports that he received treatment for his left knee and PTSD disabilities at the Evansville VA outpatient clinic during the period from August 1991 to April 1998.  He also reports that he has received ongoing treatment for his knee, ankle, and PTSD disabilities at that clinic since November 2007.  Although selected records from this facility are of record, there is no indication that the RO undertook the necessary efforts to ensure that complete records corresponding to these reported periods were obtained.  

VA has a statutory duty to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  Under these circumstances, a remand to obtain records from the Lexington Federal Medical Center and the Evansville VA outpatient clinic is required.  

Similarly, the appellant reports that he received treatment for his knee, ankle and PTSD disabilities at the ECHO Clinic in Evansville for the period from November 2007 to April 2008.  In July 2008, he submitted a completed VA Form 21-4142 authorizing VA to request those records.  Unfortunately, the record contains no indication that the RO undertook any effort to obtain them.  

VA's duty to assist also includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, such as records from a private clinic.  Such reasonable efforts will generally consist of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Under these circumstances a remand to obtain records from ECHO clinic is required.  

Finally, the Board notes that VA's duty to assist also includes obtaining a medical opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Although the appellant was afforded VA medical and psychiatric examinations in July and August 2008, the Board finds that the opinions provided by the examiners are inadequate.  In that regard, although the appellant was diagnosed as having degenerative joint disease of the left knee, a right knee strain, and a bilateral ankle strain, the examiner did not comment on the etiology of those disabilities, to include whether they are causally related to the appellant's active service.  

Similarly, although a VA mental disorders examiner concluded in July 2008, that the appellant did not have PTSD, he did not provide a rationale for his conclusion.  Moreover, a VA medical examiner in August 2008 thereafter diagnosed the appellant has having PTSD and subsequent clinical records show continued notations of PTSD.  Under these circumstances, additional examinations are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  This has not escaped the attention of the appellant's representative who, in June 2010 written arguments, requested a remand of this matter for the purpose of obtaining additional examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records pertaining to the appellant from the Lexington Federal Medical Center for the period from August 1999 to July 2004.  

2.  Review the record and ensure that complete clinical records from the Evansville VA outpatient clinic for the period from August 1991 to April 1998, and from November 2007 to the present are secured and associated with the record.  

3.  After obtaining any additional authorization and information from the appellant, contact the ECHO Clinic in Evansville and request clinical records pertaining to the appellant for the period from November 2007 to April 2008.  

4.  After the records above have been secured and associated with the record, schedule the appellant for a VA examination to determine the nature and etiology of his bilateral knee and ankle disabilities.  The appellant's claims folder and access to any additional records in the appellant's electronic VA claims files must be made available to and reviewed by the examiner in connection with the examination.  

After examining the appellant and reviewing the record, the examiner must opine whether any stressor related to the appellant's fear of hostile action is adequate to support a diagnosis of PTSD.  If so, the examiner must opine whether the appellant's PTSD is related to such stressor.

The examiner must also identify any other psychiatric disability found on examination and opine whether it is at least as likely as not that any other acquired psychiatric disorder is causally related to the appellant's active service or any incident therein.  A rationale for any opinion offered must be provided.

8. Following any other indicated development, the RO must readjudicate the appealed issues. If any appeal is denied, the appellant and his representative must be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They must then be afforded an applicable time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


